DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ amendment, filed 2/25/2021, has been entered. Claims 1, 4-5, 7, 9-10, 12, 14, 16-17, and 21-30 are pending with claims 2-3, 6, 8, 11, 13, 15, and 18-20 being currently cancelled and claims 21-30 being currently added.
Response to Amendment
It is noted that the Amendment, dated 2/25/2021, indicated that a new drawing (Fig. 12) was being added. However, no drawing was attached to the response. An interview with the applicant (see attached interview summary) indicated that the missing drawing was an inadvertent error. The attached Notice of Allowability indicates that this drawing must be submitted within three months of the mailing date of this communication (Allowability Notice).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cement tagging tool and the cement tagging, as recited in claims 16 and 17, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
It is noted that the Response, dated 2/25/2021, indicated that a new drawing (Fig. 12) was being added. However, no drawing was attached to the response. An interview with the applicant (see attached interview summary.
Allowable Subject Matter
Claims 1, 4-5, 7, 9-10, 12, 14, 16-17, and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Removable downhole plugs are well-known in the art and can be removed through drilling, disintegration (including breaking or fracturing) and through pressure. Representative art which appears close to the claimed invention includes Warlick et al. (US 20140338925), Ramon (US 20140224807), Fripp et al. (US 20130333891), Brandsdal (US 20110000676), Walton et al. (US 9316090), and Gano et al. (US 5479986). Warlick discloses the general principle of a plug assembly with a removable core. Ramon, Fripp, Brandsdal, Walton, Gano discloses many of the variously recited structures or method steps. Thus, this art discloses, alone or in combination, many of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/Taras P Bemko/
Primary Examiner, Art Unit 3672
3/9/2021